Filed 1/7/22 Limpin v. San Diego Housing Commission CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). Thi s opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



KARL T. LIMPIN,                                                      D078562

         Plaintiff and Appellant,

         v.
                                                                     (Super. Ct. No. 37-2012-
SAN DIEGO HOUSING                                                    00097925-CU-WM-CTL)
COMMISSION,

         Defendant and Respondent.


         APPEAL from a judgment of the Superior Court of San Diego County,
Ronald L. Styn, Judge. Affirmed.
         Karl T. Limpin, in pro. per., for Plaintiff and Appellant.
         Christensen & Spath, Charles B. Christensen and Joel B. Mason for
Defendant and Respondent.
         In 2012, Karl T. Limpin filed a petition for writ of administrative
mandate (Code Civ. Proc., § 1094.5)1 in the trial court challenging the
decision by the San Diego Housing Commission (Commission) to terminate


1    Further undesignated statutory references are to the Code of Civil
Procedure.
Limpin’s eligibility for federally subsidized housing. In 2014, after more than
one year of inactivity in the case, the trial court dismissed Limpin’s petition.
More than six years later, in 2020, Limpin filed a motion to reopen the case
based on purportedly newly discovered evidence. The trial court denied the
motion, finding Limpin’s claimed new evidence was not material, and
concluding the case was untimely under the statutes requiring civil actions
be brought to trial within five years of filing. (§§ 583.310, 583.360.) The
court entered a judgment of dismissal. Limpin moved for reconsideration,
and the trial court denied the motion.
      Limpin contends the trial court erred by refusing to reopen his case.
For reasons we will explain, we disagree and affirm the judgment.
            FACTUAL AND PROCEDURAL BACKGROUND
                  Underlying Administrative Proceeding
      In 2005, Limpin began participating in the federal Section 8 subsidized
housing program, which the Commission administers locally.
      In October 2011, the Commission served Limpin with notice that it
intended to terminate his Section 8 eligibility based on (among other things)
reports from his landlord that Limpin had generated repeated noise
complaints from neighbors that required police action, and that he had an
unauthorized person living in his unit.
      Limpin belatedly requested a hearing from the Commission, explaining
he had “good cause” for his delay inasmuch as he “was placed in immigration
custody on Sept[ember] 18, 2011 for [four and one-half] months and could not
respond to the [Commission’s] notice” any sooner. The Commission granted
Limpin’s request.
      At the April 11, 2012 hearing, a Commission employee testified and
submitted 26 supporting exhibits. The testimony and exhibits showed


                                         2
Limpin had generated several noise complaints from neighbors. The
employee testified she met with Limpin on August 11, 2011 to discuss the
complaints and Section 8 eligibility rules. That same day, the employee
spoke with the landlord’s property manager, who reported that although “the
situation has improved, . . . complaints are still coming in.” The property
manager also reported that an unauthorized person appeared to be living
with Limpin.
      The employee testified she spoke with the property manager again on
September 21, 2011. The property manager reported “more complaints
regarding noise, drinking and foul language by . . . Limpin and his guests.”
The property manager also reported that “the police were at [Limpin’s] unit
due to a party that was still going on at 2:00 a.m.,” and a neighbor reported
that Limpin “left with” police the next morning. After Limpin was taken into
custody, the unauthorized person was seen in Limpin’s unit on several
occasions. The post office confirmed the unauthorized person was receiving
his mail at Limpin’s address.
      In late September, Limpin’s landlord served a three-day notice to
perform (by removing the unauthorized person) or quit. On October 3, 2011,
the landlord filed an unlawful detainer complaint against Limpin.
      Limpin testified at the hearing and denied the Commission’s
allegations. He maintained the landlord’s property manager and son were
“harass[ing]” him “because they really did not want him to live there.”
      About two weeks after the hearing, a hearing officer issued a decision
upholding the Commission’s intended action of terminating Limpin’s Section
8 eligibility.




                                       3
                          Trial Court Proceedings
      On May 23, 2012, about one month after the hearing officer’s decision,
Limpin (through legal counsel) filed in the trial court a petition for writ of
administrative mandate challenging the hearing officer’s decision. Limpin
attached to his petition several exhibits from the Commission hearing, some
of which bore handwritten comments.
      The Commission filed an answer asserting numerous affirmative
defenses and moved to strike the annotated portions of the petition’s exhibits.
      In response to the motion to strike, Limpin’s counsel explained the
handwritten comments were Limpin’s, and she was concerned that redacting
them would constitute evidence “tamper[ing].” She offered to stipulate that
the handwritten notes not be considered part of the record and requested that
the court set briefing and hearing dates on the petition.
      In reply, the Commission urged the court to grant the motion to strike
because Limpin’s response was not a true opposition, and Limpin had made
no effort to obtain the administrative record, which the Commission had
since lodged with the court “independently of any request.”
      On September 28, 2012, the trial court granted the Commission’s
motion to strike the annotated portions of the exhibits.
      About one year later (on September 20, 2013), after Limpin had taken
no action in the case, the trial court issued an order to show cause “why [the]
case should not be dismissed” (the OSC). The court set a hearing on the OSC
about five months out. Although the court served the OSC on Limpin’s
counsel of record, Limpin took no action in response.
      At the February 21, 2014 OSC hearing, the Commission appeared
through counsel, but neither Limpin nor his counsel appeared. Accordingly,
on its own motion, the trial court “order[ed] the entire action dismissed


                                        4
without prejudice.” The court served a “Notice of Dismissal” on Limpin’s
counsel a few days later.
                   Limpin’s Motion to Reopen the Case
      Limpin’s next activity in the trial court occurred more than six years
after the dismissal, in June 2020, when he filed a substitution of attorney
replacing his prior counsel without identifying any new counsel.
      A few days later, Limpin filed pro se a “motion to reopen civil case” on
the basis of newly discovered evidence.2 The ostensibly new evidence was a
July 2015 Department of Homeland Security form that stated, “On July 24,
2011, Limpin was served a Notice to Appear by the Department of Homeland
Security.” Limpin argued this evidence was material because it showed he
was in federal immigration custody beginning July 24, 2011, which showed
the Commission’s employee lied about meeting with Limpin on August 11,
2011, and the property manager lied in his September 21, 2011 phone call
with the Commission employee about continuing to receive complaints about
Limpin.
      Limpin further argued he was entitled to a new trial and sanctions
because the Commission engaged in “litigation improprieties” by failing to
produce in discovery “certain evidence or exhibits used in the administrative
record.” In particular, Limpin cited an exhibit to the hearing officer’s
decision consisting of a federal form showing Limpin received medical
treatment as a federal inmate sometime between September 18, 2011 and



2     Limpin brought his motion under sections 657, subdivision (4) and 662.
The former authorizes a new trial on the basis of “[n]ewly discovered
evidence, material for the party making the application, which he could not,
with reasonable diligence, have discovered and produced at trial.” The latter
authorizes a court ruling on a new trial motion to instead “reopen the case for
further proceedings.”
                                       5
February 6, 2012. Limpin argued this further supported his claim he “was in
immigration custody beginning July 24, 2011.”
      Limpin maintained his motion was timely, despite the passage of more
than six years, because his mental health, homelessness, and incarceration
during some of the intervening years implicated a variety of tolling doctrines.
      The Commission opposed Limpin’s motion, arguing the purportedly
newly discovered evidence about the dates Limpin was in custody was
“discoverable back in 2012 or certainly before the 2014 dismissal by the
Court.” The Commission argued that instead of reopening the case, the court
should “re-dismiss[ ]” it because it was “not brought to trial within five years
after it [was] commenced.” (See §§ 583.310, 583.360.)
      In reply, Limpin argued (among other things) his petition was “brought
to trial” within five years by virtue of the fact the Commission filed its
answer within five years of his filing of the petition.
      On October 16, 2020, after an unreported hearing at which the court
heard argument from Limpin and the Commission’s counsel, the court denied
Limpin’s motion on two bases. First, the court found Limpin had not met his
burden to show the purportedly newly discovered evidence was “material”
because it did “not contain any indication that [Limpin] was in immigration
custody during [the referenced] time.”
      Second, the court denied the motion under the five-year dismissal
statutes, observing “[t]here is no indication in the court record that this
matter was ever set for trial or called for trial or that a jury was impaneled
and sworn,” as is required for a matter to have been “brought to trial.”
      The court entered a judgment of dismissal with prejudice on October
30, 2020.




                                         6
                   Limpin’s Motion for Reconsideration
      A few days before the court entered the judgment of dismissal, Limpin
filed a motion for reconsideration. Regarding materiality, Limpin “assert[ed]
that it is standard procedure for federal agents . . . to ‘simultaneously’ issue
and execute on the same day, a Notice to Appear” such as the one on which
he was relying.
      Limpin also raised several procedural arguments. For example, he
argued a petition for writ of administrative mandate is a special proceeding
that is not a “civil action” subject to the five-year dismissal statutes. He
maintained the Commission sought to interfere with his freedom of speech
and right to petition for redress of grievances by moving to strike portions of
the exhibits to his petition.3 He also claimed the Commission misled the trial
court by filing an answer containing affirmative defenses, which caused the
court to “ ‘make a mistake of thinking this case involved a cause of action or
complaint’ ” rather than a petition.
      The Commission countered that “ALL of the facts and/or circumstances
and/or law” on which Limpin based his motion for reconsideration were
“known to Limpin at the time of his Motion to Reopen,” and “[p]resumably . . .
known to his former attorney when [the Court] dismissed the case MORE
THAN SIX YEARS AGO.”
      At the outset of his reply brief, Limpin made a significant
“ ‘correction.’ ” Whereas his motion to reopen was premised on the newly
discovered evidence that he was taken into federal custody on July 24, 2011,
he now “retracts from [t]his assertion” and “affirms that he was taken into
custody . . . on September 18, 2011.” He attached an arrest warrant

3     Limpin characterized the Commission’s motion as a special motion to
strike under the anti-SLAPP statute (§ 425.16), but the record shows it was a
traditional motion to strike under sections 435, 436, and 92, subdivision (d).
                                        7
confirming the new arrest date. Limpin still maintained the landlord served
eviction-related materials while he was in custody.
      The trial court denied Limpin’s motion for reconsideration, finding he
“fail[ed] to establish that he could not, with reasonable diligence, have
presented the arguments he now raises and evidence he now submits prior to
or at the hearing on [his] motion to reopen.” The court also found the five-
year dismissal statutes apply to petitions for writ of administrative mandate.
                                DISCUSSION
                          I. Appellate Principles
      The trial court’s orders denying Limpin’s motion to reopen the case
based on newly discovered evidence (§ 657, subd. (4)) and denying his motion
for reconsideration (§ 1008) are reviewable on appeal from the underlying
judgment, which the trial court entered on October 30, 2020. (See Zavala v.
Arce (1997) 58 Cal.App.4th 915, 924, fn. 7 [an order denying a new trial is
reviewable on appeal from the underlying judgment]; § 1008, subd. (g) [“if the
order that was the subject of a motion for reconsideration is appealable, the
denial of the motion for reconsideration is reviewable as part of an appeal
from that order”].)
      “It is a fundamental rule of appellate review that a judgment is
presumed correct and the appealing party must affirmatively show error.”
(In re Marriage of Khera & Sameer (2012) 206 Cal.App.4th 1467, 1484; see
Jameson v. Desta (2018) 5 Cal.5th 594, 608-609.) An appeal is not a second
trial. We do not reweigh evidence. (Curcio v. Pels (2020) 47 Cal.App.5th 1,
12.) We “resolve all factual conflicts and questions of credibility” in the
prevailing party’s favor. (Schild v. Rubin (1991) 232 Cal.App.3d 755, 762.)
And we will affirm the judgment if it is correct on any theory, regardless of




                                        8
the trial court’s reasoning. (Estate of Beard (1999) 71 Cal.App.4th 753, 776-
777 (Beard).)
      These appellate principles apply with equal force to self-represented
appellants. (Bianco v. California Highway Patrol (1994) 24 Cal.App.4th
1113, 1125-1126.)
                II. No Error in Refusing to Reopen the Case
      Limpin contends the trial court erred in a variety of ways by refusing to
reopen his case. We disagree.
                            A. Initial Dismissal
      Limpin contends the trial court’s initial dismissal of the case in 2014
“was void for lack of due process” because the court (1) improperly struck the
administrative record, and (2) “refused to hear the case” despite his counsel’s
request (in response to the motion to strike) that the court set the petition for
hearing. However, these issues are not properly before us because they are
not within the scope of Limpin’s notice of appeal, which relates only to the
trial court’s refusal to reopen the case. (Morton v. Wagner (2007) 156
Cal.App.4th 963, 967 (Morton) [“the notice of appeal . . . defines the scope of
the appeal by identifying the particular judgment or order being appealed”];
In re J.F. (2019) 39 Cal.App.5th 70, 75 [“ ‘We have no jurisdiction over an
order not mentioned in the notice of appeal.’ ”].)
      Even if these contentions were properly before us, we would find they
lack merit. First, Limpin misunderstands the scope of the court’s order on
the Commission’s motion to strike. The court only struck from the petition
those annotated pages of the administrative record that Limpin had attached
as exhibits. The court did not strike the entire administrative record, which
the Commission lodged with the court “independently of any request.”




                                        9
      Second, the court dismissed the case only after holding a noticed
hearing on the OSC. Neither Limpin nor his counsel attended the hearing,
nor did they take any action for six years after the dismissal. Limpin has not
shown he was denied due process. (See Mohilef v. Janovici (1996) 51
Cal.App.4th 267, 286 [“ ‘[d]ue process principles require reasonable notice
and opportunity to be heard’ ”].)
                              B. Extrinsic Mistake
      Limpin contends the Commission’s answer to the petition and motion
to strike were unnecessary “ ‘frivolous pleadings’ ” that misled the trial court
into mistakenly striking the administrative record. This contention is beyond
the scope of this appeal. (See Morton, supra, 156 Cal.App.4th at p. 967; In re
J.F., supra, 39 Cal.App.5th at p. 75).
      But even if the contention were properly before us, we would conclude
it lacks merit. First, contrary to Limpin’s suggestion, there was nothing
improper about the Commission responding to his petition with an answer
asserting affirmative defenses. (See Saint Francis Memorial Hospital v.
State Department of Public Health (2021) 59 Cal.App.5th 965, 973 [“A
proceeding in mandamus, including one seeking a writ of administrative
mandate under . . . section 1094.5, ‘is subject to the general rules of pleading
applicable to civil actions.’ ”].)
      Second, as noted above, the court did not strike the administrative
record; it struck only certain annotated pages attached as exhibits to
Limpin’s petition.
                        C. Newly Discovered Evidence
      The crux of Limpin’s appeal is his claim that the trial court erred by
refusing to reopen his case on the basis of newly discovered evidence. The
claim lacks merit.


                                         10
      Limpin based his motion to reopen on the “newly discovered evidence”
standard for granting a new trial. (§ 657, subd. (4).) To meet his burden
under this standard, Limpin had to show (1) “the evidence is newly
discovered,” (2) he used “reasonable diligence . . . to find it,” and (3) “the new
evidence is material to [his] case.” (Santillan v. Roman Catholic Bishop of
Fresno (2012) 202 Cal.App.4th 708, 727-728; § 657, subd. (4).) “Evidence is
material when it is likely to produce a different result.” (Santillan, at p. 728.)
      The trial court found Limpin did not satisfy the materiality prong
because the ostensibly new evidence did not show what Limpin asserted it
showed. That is, while Limpin claimed a federal form showed he was taken
into immigration custody on July 24, 2011, thereby contradicting certain
Commission evidence about events occurring after that date, the form in fact
showed only that a Notice to Appear was issued to Limpin on that date. The
form indicated nothing about Limpin’s custody status and, thus, did not
contradict the Commission’s evidence. Indeed, Limpin later retracted his
assertion that he was taken into custody on July 24, 2011. Therefore, the
trial court did not err in finding the evidence was not material.
      But even if the trial court’s materiality finding were erroneous, we
would nonetheless affirm because Limpin has not shown that the date he was
taken into custody was newly discovered or that he exercised reasonable
diligence to determine it. (See Beard, supra, 71 Cal.App.4th at pp. 776-777
[we will affirm the judgment if it is correct on any theory].) The evidence was
not newly discovered because Limpin—the person taken into custody—
presumably knew the date on which that event occurred. And Limpin did not
show he exercised reasonable diligence because even if he did not know the
precise date on which he was taken into custody, he could have ascertained
that information before the court dismissed the case in 2014.


                                        11
                      D. Five-Year Dismissal Statutes
      Limpin additionally contends the trial court erred by finding that the
statutes requiring civil actions be brought to trial within five years of filing
applied to his petition. He maintains the statutes apply only to “civil
action[s],” whereas his petition for writ of administrative mandate is a
“special proceeding.” We disagree.
      Limpin relies on Binyon v. State of California (1993) 17 Cal.App.4th
952 (Binyon) to support his claim, but Binyon actually rejected the very same
argument Limpin raises here. The trial court in Binyon dismissed a petition
for writ of administrative mandate based on the petitioner’s “failure to bring
it to trial within five years of filing.” (Id. at p. 954.) The appellant relied on
subdivision (a) of section 583.120, which states that the chapter of the Code of
Civil Procedure containing the dismissal statues “applies to a civil action and
does not apply to a special proceeding except to the extent incorporated by
reference in the special proceeding.” (Italics added.) But the Binyon court
pointed out that subdivision (b) of the same statute allows a trial court to
apply the dismissal statutes “ ‘to a special proceeding’ ” unless doing so
“ ‘would be inconsistent with the character of the special proceeding . . . .’ ”
(Binyon, at p. 955, quoting § 583.120, subd. (b).)4 The Binyon court found
nothing inconsistent about applying the dismissal statutes to a petition for
writ of administrative mandate and affirmed the dismissal. (Binyon, at
pp. 955-957; see Oskooi v. Fountain Valley Regional Hospital (1996)



4      Section 583.120, subdivision (b) states in full: “Notwithstanding
subdivision (a), the court may, by rule or otherwise under inherent authority
of the court, apply this chapter to a special proceeding or part of a special
proceeding except to the extent such application would be inconsistent with
the character of the special proceeding or the statute governing the special
proceeding.” (Italics added.)
                                        12
42 Cal.App.4th 233, 239 [“Binyon is compelling and one must thus conclude
section 583.110 et seq. applies to mandamus proceedings.”].)
      As with the appellant in Binyon, Limpin relies on subdivision (a) of
section 583.120 without taking subdivision (b) into account. This oversight is
fatal to Limpin’s challenge.
      Limpin asserts Binyon is factually distinguishable because the
petitioner’s delay there was his failure to serve the petition (Binyon, supra,
17 Cal.App.4th at p. 954), whereas Limpin timely served his petition (and the
Commission timely answered). However, merely effectuating service does not
constitute bringing a matter to trial for purposes of the dismissal statutes.
(See Bruns v. E-Commerce Exchange, Inc. (2011) 51 Cal.4th 717, 723 [“A case
is brought to trial if it has been assigned to a department for trial, it is called
for trial, the attorneys have answered that they are ready for trial, and
proceedings begin, even if the proceeding is a motion for judgment on the
pleadings. [Citation.] In an action tried to a jury, the action is brought to
trial when the jury is impaneled and sworn.”].)
      Finally, Limpin invokes the public policy favoring adjudication of cases
on the merits. However, “that policy coexists with the policy ‘that a plaintiff
shall proceed with reasonable diligence in the prosecution of an action.’ ”
(Nye v. 20th Century Ins. Co. (1990) 225 Cal.App.3d 1041, 1045, quoting
§ 583.130.)
                      E. Motion for Reconsideration
      In his notice of appeal, Limpin purports to appeal from the trial court’s
order denying his motion for reconsideration. However, he does not address
this order in his appellate briefing. He has therefore forfeited any challenges
to it. (Christoff v. Union Pacific Railroad Co. (2005) 134 Cal.App.4th 118,




                                        13
125 [“an appellant’s failure to discuss an issue in its opening brief forfeits the
issue on appeal”].)
      In any event, the record supports the trial court’s finding that Limpin
failed to meet his burden to “ ‘ “ ‘provide a satisfactory explanation for [his]
failure to produce the [ostensibly new] evidence at an earlier time.’ ” ’ ”
(Shiffer v. CBS Corp. (2015) 240 Cal.App.4th 246, 255; see Torres v. Design
Group Facility Solutions, Inc. (2020) 45 Cal.App.5th 239, 243 [“If the motion
to reconsider is based on new facts, the moving party must provide a
satisfactory explanation for its failure to produce the evidence at an earlier
time.”].)
                                DISPOSITION
      The judgment is affirmed. The Commission is entitled to recover its
costs on appeal.


                                                           HALLER, Acting P. J.

WE CONCUR:



DATO, J.



DO, J.




                                        14